Case: 21-30189     Document: 00516062922          Page: 1    Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 20, 2021
                                   No. 21-30189
                                                                       Lyle W. Cayce
                                                                            Clerk

   Kathleen Donaldson,

                                                            Plaintiff—Appellant,

                                       versus

   Sam’s East, Incorporated; Joseph Baldwin,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-1108


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Kathleen Donaldson appeals the summary judgment in favor of Sam’s
   East and Joseph Baldwin on her premises liability cause of action. For the
   reasons set forth below, we AFFIRM in part, and VACATE and
   REMAND in part, with further instructions.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30189      Document: 00516062922             Page: 2   Date Filed: 10/20/2021




                                       No. 21-30189


                                  I.     Background
          In May 2018, Donaldson and her husband were shopping at a Sam’s
   East (“Sam’s”) store in Baton Rouge, Louisiana. While walking down an
   aisle, Donaldson “[t]urned around to walk towards [her] husband and just
   ended up on the floor.” Her husband did not see Donaldson fall but noticed
   a wood chip on the floor next to Donaldson after attending to her. The wood
   chip appeared to have “broken off something,” and was the same shade of
   blue as a pallet that was at ground-level at the spot where Donaldson fell.
   Donaldson’s fall resulted in injuries that required emergency surgery.
          Donaldson sued Sam’s and Baldwin, the store manager, for
   negligence in Louisiana state court. Sam’s then removed the case to federal
   court, invoking the court’s diversity jurisdiction under 28 U.S.C. § 1332
   because Sam’s is a citizen of Arkansas, and Donaldson is a citizen of
   Louisiana. Although Baldwin is a resident of Louisiana, Sam’s asserted that
   Baldwin was improperly joined, meaning the court could disregard his
   citizenship in determining whether diversity jurisdiction existed for
   Donaldson’s claim against Sam’s.             Donaldson never filed a motion
   challenging removal, nor did the district court independently evaluate
   whether it had jurisdiction over the action. Rather, the district court granted
   summary judgment in favor of Sam’s and Baldwin on the merits of
   Donaldson’s claims without distinguishing between the two defendants.
   Donaldson appealed.
                    II.    Jurisdiction & Standard of Review
          A threshold issue is whether the district court had jurisdiction over
   this case under 28 U.S.C. § 1332. If it did, we review its summary judgment
   de novo. Bagley v. Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007).
   Summary judgment is appropriate “if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment




                                            2
Case: 21-30189       Document: 00516062922               Page: 3   Date Filed: 10/20/2021




                                          No. 21-30189


   as a matter of law.” Fed. R. Civ. P. 56(a). All doubts are resolved, and
   all reasonable inferences are drawn, in favor of the nonmovant. Cates v.
   Dillard Dep’t Stores, Inc., 624 F.3d 695, 696 (5th Cir. 2010).
                                   III.      Discussion
          The two issues on appeal are (1) whether the district court had
   jurisdiction over this case under 28 U.S.C. § 1332 and (2) if so, whether the
   district court properly granted summary judgment in favor of Sam’s and
   Baldwin. We conclude that, under this circuit’s precedent, Baldwin was
   improperly joined, so the district court never had jurisdiction over him. We
   also conclude that the summary judgment to Sam’s was proper. Accordingly,
   we affirm the summary judgment in favor of Sam’s, vacate the summary
   judgment in favor of Baldwin, and remand to the district court with
   instructions to dismiss Baldwin from the case for lack of jurisdiction.
          A. Diversity Jurisdiction
          Under 28 U.S.C. § 1441(a), a defendant may remove a civil action
   filed in a state court to a federal district court if the district court has original
   jurisdiction over the action. The removing party bears the burden of
   establishing that federal jurisdiction exists. Mumfrey v. CVS Pharmacy, Inc.,
   719 F.3d 392, 397 (5th Cir. 2013).
          In this case, Sam’s based its removal on diversity jurisdiction under
   28 U.S.C. § 1332.        Diversity jurisdiction is proper if the amount in
   controversy exceeds $75,000 and “there is complete diversity of citizenship
   between the parties.” Id. (citing 28 U.S.C. § 1332(a)). For complete
   diversity to exist “all persons on one side of the controversy [must] be
   citizens of different states than all persons on the other side.” Harvey v. Grey
   Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (quotation omitted).
   Individuals are a citizens of the state in which they are domiciled, Coury v.
   Prot, 85 F.3d 244, 248 (5th Cir. 1996), and corporations are citizens of their




                                               3
Case: 21-30189        Document: 00516062922              Page: 4       Date Filed: 10/20/2021




                                          No. 21-30189


   principal place of business and place of incorporation, Tewari De-Ox Sys., Inc.
   v. Mountain States/Rosen, Ltd., 757 F.3d 481, 484 (5th Cir. 2014).
           In this case, the amount in controversy requirement was satisfied, but
   complete diversity was lacking because both Donaldson and Baldwin appear
   to be citizens of Louisiana. 1 Nevertheless, Sam’s asserted that diversity
   jurisdiction was proper because Baldwin was improperly joined. Under this
   circuit’s improper joinder doctrine, the presence of a non-diverse party will
   not prevent removal on the basis of diversity jurisdiction if there was
   (1) “actual fraud in the pleading of jurisdictional facts,” or (2) if a plaintiff is
   unable “to establish a cause of action against the non-diverse party in state
   court.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en
   banc) (quotation omitted).
           To determine whether a plaintiff lacks a “reasonable basis of recovery
   under state law,” we may “conduct a Rule 12(b)(6)-type analysis, looking
   initially at the allegations of the complaint to determine whether the
   complaint states a claim under state law against the in-state defendant.” Id.;
   Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193,
   200 (5th Cir. 2016). Importantly, a defendant must demonstrate that the
   plaintiff has no basis for recovery against the nondiverse defendant for a
   reason that does not also apply to the plaintiff’s claim against the diverse
   defendant. See Smallwood, 385 F.3d at 573–74.
           Here, Sam’s asserted that Donaldson failed to allege that Baldwin
   owed her an independent duty of care—a necessary element to establish
   personal liability under Louisiana law. In Louisiana, an employee can be held


           1
             Sam’s alleged only that Baldwin was a resident of Louisiana. Allegations of
   residency are insufficient to establish a person’s citizenship. Neeley v. Bankers Tr. Co. of
   Tex., 757 F.2d 621, 634 n.18 (5th Cir. 1985). However, because we conclude that Baldwin
   was improperly joined, this defect is immaterial.




                                                4
Case: 21-30189       Document: 00516062922            Page: 5     Date Filed: 10/20/2021




                                       No. 21-30189


   personally liable for injuries sustained by a third person on an employer’s
   premises only if “(1) the employer owes a duty of care to a third person;
   (2) the employer delegated that duty to a defendant-employee; (3) and the
   defendant-employee breached the duty through his own fault and lack of
   ordinary care.” Moore v. Manns, 732 F.3d 454, 456–57 (5th Cir. 2013) (per
   curiam) (quoting Canter v. Koehring Co., 283 So. 2d 716, 721 (La. 1973),
   superseded on other grounds by statute, LA. REV. STAT. ANN. § 23.1032
   (1998)).     Notably, “a defendant-employee’s general administrative
   responsibility is insufficient to impose personal liability.” Id. at 457 (internal
   quotation marks and citation omitted).
          Donaldson alleged that Baldwin was negligent because of his
   “oversight and failure to follow and enforce store policies.” But Donaldson
   did not allege that Sam’s delegated its duty of care to Baldwin specifically,
   nor did she allege that Baldwin breached any duty through his own fault or by
   the lack of ordinary care.        Accordingly, Donaldson’s allegations were
   insufficient to state a claim against Baldwin. 2 Thus, under Smallwood,
   Baldwin was improperly joined.
          Because Baldwin was improperly joined, the district court never had
   jurisdiction over him. See Int’l Energy Ventures, 818 F.3d at 209. When a
   court concludes “that a nondiverse party has been improperly joined to
   defeat diversity, that party must be dismissed without prejudice.”                 Id.
   (quotation omitted). Accordingly, we vacate the summary judgment as to
   Baldwin and remand to the district court with instructions to dismiss Baldwin
   without prejudice for lack of jurisdiction.



          2
             Donaldson adequately alleged that Sam’s owed her a duty of care. Therefore,
   this argument does not apply with equal force to Sam’s and relates only to Donaldson’s
   claims against Baldwin.




                                             5
Case: 21-30189      Document: 00516062922           Page: 6    Date Filed: 10/20/2021




                                     No. 21-30189


          B. Premises Liability Claim
          We apply Louisiana law to assess Donaldson’s negligence claim
   against Sam’s. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). To
   succeed on her claim, Donaldson must show that Sam’s “either created or
   had actual or constructive notice of the condition which caused the damages,
   prior to the occurrence.” La. Rev. Stat. Ann. § 9:2800.6(B). Louisiana
   courts also require slip and fall plaintiffs to present evidence establishing the
   cause of their fall. See Waterman v. Acadiana Mall CMBS, LLC, 269 So. 3d
   789, 800 (La. Ct. App. 2019) (requiring a plaintiff to prove damages “due to
   a condition existing in or on a merchant’s premises”). Donaldson asserts
   that the wood chip caused her fall and that Sam’s “created” the condition
   that led to her fall, namely the presence of the wood chip in the aisle.
   Alternatively, Donaldson argues that Sam’s had constructive notice of the
   wood chip.
          Regarding the cause of her fall, we note that Donaldson’s husband did
   not witness the fall, and Donaldson’s own testimony regarding the accident
   is vague.     All Donaldson could remember was that she “[t]urned
   around . . . and just ended up on the floor.” After the fall, Donaldson and
   her husband noticed a wood chip near the site of the accident. However, that
   evidence alone is insufficient to create a genuine dispute of material fact as to
   the cause of the fall. See Tomaso v. Home Depot, U.S.A., Inc., 174 So. 3d 679,
   683 (La. Ct. App. 2015) (concluding that plaintiff’s assertion that a zip tie
   was the only thing that could have caused his fall was impermissibly
   speculative where he did not see the zip tie until after his fall). Accordingly,




                                          6
Case: 21-30189        Document: 00516062922              Page: 7      Date Filed: 10/20/2021




                                         No. 21-30189


   Donaldson cannot show a genuine dispute of material fact as to whether the
   wood chip caused her fall. 3
           As to her theory that Sam’s “created” the condition that led to her
   fall, Donaldson points to the testimony of a Sam’s corporate representative
   explaining that wood chips often break off pallets during overnight stocking.
   However, the testimony of the Sam’s representative does not demonstrate
   that the only potential source of the wood chip was a Sam’s employee.
   Indeed, the Sam’s representative also explained that chips can break off
   pallets when carts hit them and when customers step on them. Without
   evidence establishing the origin of the wood chip, Donaldson’s claim cannot
   survive summary judgment under this theory. See Bagley, 492 F.3d at 330–
   31 (concluding that plaintiff did not present sufficient evidence that the
   defendant caused a leak where she “presented no evidence as to how the
   liquid reached the floor”).
           That leaves Donaldson’s constructive notice theory. To survive
   summary judgment on a constructive notice theory, Donaldson “must come
   forward with positive evidence showing that the damage-causing condition
   existed for some period of time, and that such time was sufficient to place the
   merchant defendant on notice of its existence.” White v. Wal-Mart Stores,
   Inc., 699 So. 2d 1081, 1082 (La. 1997). This court has held that “[w]hether
   the period of time that a condition existed was sufficient to provide a
   merchant with constructive notice is a fact question that must be submitted
   to the jury.” Bagley, 492 F.3d at 331. However, at summary judgment, the


           3
             Donaldson’s husband testified that Donaldson told him that “something got
   under her foot” prior to when she slipped, but this testimony was inadmissible hearsay. See
   Fed. R. Evid. 801(c), 802; Fed. R. Civ. P. 56(c)(2) (establishing that, at summary
   judgment, a party may object to evidence that cannot be presented in an admissible form).
   Even if the statement was admissible under a hearsay exception, it does not establish that
   the wood chip was what “got under her foot.”




                                               7
Case: 21-30189         Document: 00516062922               Page: 8      Date Filed: 10/20/2021




                                           No. 21-30189


   plaintiff must introduce “some positive evidence . . . of how long the
   condition existed prior to the fall.” Id. (quoting Robinson v. Brookshires # 26,
   769 So. 2d 639, 642 (La. Ct. App. 2000)).
           Donaldson failed to do so. Neither Donaldson nor her husband saw
   the wood chip prior to entering the aisle. Additionally, though Donaldson
   and her husband were alone in the aisle at the time of the fall, another patron
   was in the next aisle, close enough to hear Donaldson fall and arrive at the
   scene of the accident immediately. In Bagley, we inferred that a leaky cart
   “had sufficient time to clear the aisle” because of the “size and nature of the
   spill,” namely that it was liquid and had spread over time, and because no
   one was around the plaintiff when she slipped. 492 F.3d at 331. Here, both
   the nature of the hazardous condition (a solid wood chip), and the other
   patron’s close proximity to Donaldson distinguish Bagley and destroy the
   ability to infer that a sufficient amount of time had elapsed to put Sam’s on
   constructive notice. 4 Compare McDowell v. Wal-Mart Stores, Inc., 811 F.
   App’x 881, 884–85 (5th Cir. 2020) (per curiam) (affirming summary
   judgment where plaintiff’s constructive notice assertion lacked positive
   evidence of how long the water she slipped on had been there, and at least
   two other customers were in the aisle with her at the time of the fall), with
   Bagley, 492 F.3d at 331 (holding there was sufficient evidence to survive
   summary judgment where plaintiff slipped on liquid that leaked from a cart,



           4
              The dissenting opinion asserts that this case is indistinguishable from Bagley
   because a liquid spill and a wood chip are both potentially hazardous conditions in a store
   aisle. That statement is accurate, but the dissenting opinion misses the point. A liquid spill
   (due to its nature as liquid) will spread over time, which is why we were able to infer a
   sufficient amount of time had passed to put the merchant on constructive notice in Bagley.
   492 F.3d at 331. A wood chip (due to its nature as a solid) will not change over time. Thus,
   without some positive evidence from Donaldson, we cannot draw the same inferences we
   drew in Bagley regarding how long the wood chip was in the aisle.




                                                 8
Case: 21-30189     Document: 00516062922          Page: 9   Date Filed: 10/20/2021




                                   No. 21-30189


   and the aisle was clear when she slipped, implying that time had passed since
   the leaking cart had come through).
          Because Donaldson failed to establish a genuine dispute of material
   fact regarding the requirements of § 9:2800.6(B)(2), we affirm the summary
   judgment in favor of Sam’s.
         Accordingly, the judgment is AFFIRMED in part, and VACATED
   and REMANDED in part, with instructions.




                                         9
Case: 21-30189        Document: 00516062922              Page: 10       Date Filed: 10/20/2021




                                          No. 21-30189


   King, Circuit Judge, concurring in part, dissenting in part:
           I agree with the majority’s decision on the jurisdictional issue.
   However, I think there is a genuine dispute of material fact as to Sam’s
   constructive notice of the wood chip alleged to be the cause of the plaintiff’s
   fall. The majority asserts that Donaldson failed to come forward with positive
   evidence showing that the damage-causing condition existed for some period
   of time. I disagree.
           Donaldson and her husband were alone in the aisle at the time of
   Donaldson’s fall. The majority argues that another patron, in the next aisle
   over, being close enough to hear Donaldson fall and quickly arrive at the
   scene, “destroys the ability to infer that the wood chip was in the aisle” for a
   sufficient period of time to put Sam’s on notice. This argument is incorrect
   for two reasons.
           First, under our court’s precedent in Bagley, “[w]hether the period of
   time that a condition existed was sufficient to provide a merchant with
   constructive notice is a fact question that must be submitted to the jury.”
   Bagley v. Albertsons, Inc., 492 F.3d 328, 331 (5th Cir. 2007) (emphasis
   added). 1 The question before us is whether there is sufficient evidence of the
   existence of the wood chip before the accident to put Sam’s on notice of a
   condition dangerous to customers.
           Second, in Bagley, this court reasoned that because (a) testimony
   revealed support for the inference that the spill was created by another
   customer’s cart and (b) the plaintiff was alone in the aisle at the time of her



           1
             Accordingly, the majority’s reliance on White v. Wal-Mart Stores, Inc., 699 So. 2d
   1081, 1082 (La. 1997), is misguided. That case went to trial, and the Supreme Court of
   Louisiana granted writs to readdress the question of constructive notice—so the sufficiency
   of the length of time was at issue in that case, unlike here.




                                               10
Case: 21-30189          Document: 00516062922              Page: 11       Date Filed: 10/20/2021




                                            No. 21-30189


   fall, the evidence supported a reasonable inference that “some period of
   time” had passed between the spill and the plaintiff’s fall. 492 F.3d at 331.
   Analogously, the three possibilities evidenced in the record before us 2 all lead
   to a reasonable inference that some period of time had passed between the
   creation of the dangerous condition (i.e., the wood chip) and Donaldson’s
   fall, making it a question for the jury whether that period of time was
   sufficient to produce constructive notice to Sam’s. Id.
           Additionally, I find the majority’s attempt to distinguish this case
   from Bagley unconvincing. The fact that this slip-and-fall case does not
   involve a spill (as do Bagley, 492 F.3d at 329, and Broussard 3) is a distinction
   without a difference. A liquid spill and a wood chip (approximately 2.5" x 1.5"
   x 1") are both potentially dangerous conditions in a store aisle.
           Respectfully, I dissent.




           2
              If the wood chip broke off a pallet during restocking the night before, and
   Donaldson was injured around 3 p.m., then the wood chip existed in the aisle for several
   hours. If another customer hit the pallet with his or her cart or stepped on the pallet, then,
   because there was no other customer in the aisle, “some period of time” would have had
   to pass for that customer to exit the aisle before the Donaldsons arrived. Bagley, 492 F.3d
   at 331.
           3
               Broussard v. Wal-Mart Stores, Inc., 741 So. 2d 65, 69 (La. Ct. App. 1999).




                                                  11